Frank T. Gallagher, Justice.
Appeals from two orders of the district court denying plaintiffs’ motions for a new trial.
Two separate actions were consolidated for trial — one by Dennis Wayne Paul, a minor, by his father and natural guardian, for damages for personal injuries to the minor, and the other by Elmer L. Paul, father of the minor, for expenses incurred by reason of such injuries. Identical motions were made in each case based on exactly the same grounds.
The facts which give rise to these actions are set forth in the opinion of this court on the former appeal. Paul v. Faricy, 228 Minn. 264, 37 N. W. (2d) 427.
In view of our decision in Cowling v. City of St. Paul, 234 Minn. 374, 48 N. W. (2d) 430, filed herewith, the only assignment of error we need consider is whether the trial court erred in denying plaintiffs’ motions for directed verdicts on the issue of negligence *379of defendant city, leaving only tbe question of damages to tbe jury.
It is our opinion that tbe trial court should have directed a verdict in each case against defendant city on tbe issue of negligence and should have submitted only tbe question of damages to the jury. Cowling v. City of St. Paul, supra.
Reversed with instructions to tbe trial court to direct verdicts for plaintiffs against defendant city on tbe issue of negligence and to grant a new trial on tbe issue of damages only.
Reversed.